Case 2:16-cv-00154-JNP Document 200 Filed 12/28/20 PageID.5952 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION
                                                      :
 NAVAJO NATION HUMAN RIGHTS                           :
 COMMISSION; PEGGY PHILLIPS; MARK                     :
 MARYBOY; WILFRED JONES; TERRY                        :
 WHITEHAT; BETTY BILLIE FARLEY;                       :
 WILLIE SKOW; and MABEL SKOW,                         :   STIPULATED MODIFICATION TO
                                                      :     SETTLEMENT AGREEMENT
                  Plaintiffs,                         :
                                                      :        Case No. 2:16-cv-00154 JNP
    v.                                                :
                                                      :             Judge Jill N. Parrish
 SAN JUAN COUNTY; JOHN DAVID                          :
 NIELSON, in his official capacity as San Juan        :
 County Clerk; and PHIL LYMAN, BRUCE                  :
 ADAMS, and REBECCA BENALLY, in their                 :
 official capacities as San Juan County               :
 Commissioners,                                       :
                                                      :
                  Defendants.                         :
                                                      :

         By and through their respective counsel, Plaintiffs and Defendants hereby move this

Court to approve the following joint stipulated modification to the Settlement Agreement:

         1.     Plaintiffs and Defendants entered into a Settlement Agreement on February 20,

2018, attached here as Exhibit A.

         2.     Under Paragraph 14, Section F of the Settlement Agreement, the parties agreed

that:

         [t]he procedures and services detailed [in the Settlement Agreement] shall be in
         place through at least the 2020 general election, at which time the parties agree to
         meet, in good faith, through designated representatives within 60 days to review
         data collected and to determine if procedures should be altered or services
         reduced, increased, or held the same.




                                                  1
Case 2:16-cv-00154-JNP Document 200 Filed 12/28/20 PageID.5953 Page 2 of 2




       3.      Due to COVID-19, there has been a delay in designating representatives by the

San Juan County Commissioners, and, as a result, the Plaintiffs and Defendants have agreed to a

60-day extension of the deadline set forth in Paragraph 14 of the Settlement Agreement to March

3, 2021, in order to permit sufficient time to both: (1) identify the representatives; and (2) allow

those designated representatives to substantively meet and discuss the procedures and whether

they should be modified.

       WHEREFORE, the undersigned counsel hereby jointly move the Court to approve of this

modification to the Settlement Agreement and to incorporate its terms into the Settlement

Agreement; and to retain jurisdiction over this matter in order to enforce the terms of the

Settlement Agreement.


       Dated this 28th day of December 2020.


       AMERICAN CIVIL LIBERTIES                              SUITTER AXLAND, PLLC
       UNION OF UTAH


       /s/ John Mejia                                        /s/ Jesse C. Trentadue
       John Mejia                                            Jesse C. Trentadue
       Attorney for Plaintiffs                               Carl F. Huefner
                                                             Britton R. Butterfield
                                                             Attorneys for Defendants




                                                 2
